                                                               United States Bankruptcy Court
                                                               Western District of New York
In re:                                                                                                                  Case No. 19-11649-PRW
Jamien L. Gaddis                                                                                                        Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0209-1                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 06, 2021                                                Form ID: pdfattch                                                          Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 08, 2021:
Recip ID                  Recipient Name and Address
db                      + Jamien L. Gaddis, 10 wayne Terrace, Unit 21, Buffalo, NY 14225-1062
                        + Shadi Ghaith Inc., 2 Blue Slip Unit 25C, Brooklyn, NY 11222-7390

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                     + Email/Text: ustpregion02.bu.ecf@usdoj.gov
                                                                                         Apr 06 2021 18:26:00      Office of the U.S. Trustee, 300 Pearl Street, Suite
                                                                                                                   401, Olympic Towers, Buffalo, NY 14202-2523

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 08, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 6, 2021 at the address(es) listed below:
Name                               Email Address
Aleksandra Krasimirov Fugate
                                   on behalf of Notice of Appearance Creditor M&T Bank afugate@woodsoviatt.com bkinbox@woodsdefaultservices.com

Brittany J. Maxon
                                   on behalf of Notice of Appearance Creditor M&T Bank bmaxon@woodsdefaultservices.com bkinbox@woodsoviatt.com

Catherine N. Eisenhut
                                   on behalf of Creditor Synder Court Condominium Board of Managers ceisenhut@phillipslytle.com

Julie Philippi



                 Case 1-19-11649-PRW, Doc 48, Filed 04/08/21, Entered 04/09/21 00:50:39,
                             Description: Imaged Certificate of Notice, Page 1 of 4
District/off: 0209-1                                        User: admin                        Page 2 of 2
Date Rcvd: Apr 06, 2021                                     Form ID: pdfattch                 Total Noticed: 3
                           ecfbuffalo13@gmail.com jphilippi13@ecf.epiqsystems.com

Paul S. Walier
                           on behalf of Debtor Jamien L. Gaddis walierpattorney@verizon.net


TOTAL: 5




                 Case 1-19-11649-PRW, Doc 48, Filed 04/08/21, Entered 04/09/21 00:50:39,
                             Description: Imaged Certificate of Notice, Page 2 of 4
Case 1-19-11649-PRW, Doc 48, Filed 04/08/21, Entered 04/09/21 00:50:39,
            Description: Imaged Certificate of Notice, Page 3 of 4
Case 1-19-11649-PRW, Doc 48, Filed 04/08/21, Entered 04/09/21 00:50:39,
            Description: Imaged Certificate of Notice, Page 4 of 4
